DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
Allowable Subject Matter
Claims 1, 2, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 1 is allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “wherein the mask material layer and the temporary-adhesive layer each contain a (meth)acrylic copolymer, and a radiation-polymerizable compound having a mass average molecular weight in a range of 2,000 to 20,000 and having a bifunctional, trifunctional, or higher-functional radiation-polymerizable functional group; wherein glass transition temperatures (Tg) of the (meth)acrylic copolymer contained in the mask material layer and the (meth)acrylic copolymer contained in the temporary-adhesive layer each are -25°C to -5°C, wherein an acid value of at least one of the (meth)acrylic copolymer contained in the mask material layer and the (meth)acrylic copolymer contained in the temporary-adhesive layer is 0 to 10 mgKOH/g; wherein an absolute value of a difference between the glass transition temperature (Tg) of the (meth)acrylic copolymer for forming the temporary-adhesive layer and the glass transition temperature (Tg) of the (meth)acrylic copolymer for forming the mask material layer is 8°C to 20°C; and wherein an absolute value of a difference between 
 Specifically, the limitations are material to the inventive concept of the application in hand use a mask integrated-type surface protection tape with excellent adhesiveness to reduce process time with less defective chips.
Dependent claims 2 and 5-6 are respectively dependent on currently amended allowable independent claim 1. Therefore, claims 2 and 5-6 incorporate the allowable limitations of claim 1. Consequently, claims 2 and 5-6 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOMING LIU/              Examiner, Art Unit 2812